 

Exhibit 10.9

 

SEPARATION AGREEMENT AND

 

FULL AND FINAL WAIVER, RELEASE AND DISMISSAL OF ALL CLAIMS

 

This Separation Agreement and Full and Final Waiver, Release and Dismissal of
All Claims (“Agreement”) is entered into by and among H. Allen Salter
(“Executive”), Oconee Federal Financial Corp. (the “Company”), Oconee Federal
Savings and Loan Association (the “Bank”), Oconee Federal, MHC on March 23,
2016. For purposes of this Agreement, the terms “Company,” “Bank” and “MHC”
shall also include the successors of the Company, the Bank and the MHC, and all
of their respective parent companies, subsidiaries, affiliates, officers,
directors, employees and agents.

 

WHEREAS, Executive was employed as Chief Financial Officer of the Company and
the Bank; and

 

WHEREAS, Executive wished to resign from his employment with the Company and the
Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration described herein, the parties agree as follows:

 

1.           Resignation. Executive resigned from his employment with the
Company and the Bank, as of March 22, 2016 (the “Date of Resignation”).
Commencing on the Date of Resignation, and except as expressly provided in this
Agreement, Executive shall not receive and/or accrue any further compensation or
benefits of any kind beyond the Date of Resignation, including any wages,
bonuses, profit sharing, incentive, retirement or salary payments, as well as
any compensation for vacation, holiday, sick or personal days.

 

2.           Consideration. In consideration of Executive’s resignation and full
and final waiver, release and dismissal of all claims, and his other agreements
and promises herein, the Company, the Bank, the MHC and Executive agree to the
following:

 

(a)          Severance Pay and Automobile. The Bank will pay Executive a lump
sum severance payment in the amount of $90,000 (the “Severance Pay”). The
payment will be made on the Bank’s next regularly scheduled payroll date
following the expiration of the seven (7) day revocation period, as described in
Section 10 of this Agreement (the “Expiration Date”); and for purposes of
clarity, no payments or benefits will be made under Sections 2(a) and 2(d) if
Executive revokes this Agreement prior to the Expiration Date. In addition to
the Severance Pay, the Bank will transfer title to Executive of the Bank-owned
automobile provided to Executive (2014 Ford Fusion). Applicable withholding
taxes shall be deducted from the Severance Pay and shall be reported on a Form
W-2.

 

(b)          Cash Payment in Exchange for Cancellation of Vested Stock Options.
Executive was granted 7,700 stock options (“Options”) with an exercise price of
$17.16 on November 13, 2013, of which 2,200 Options are vested and the remaining
5,500 Options are non-vested. Executive hereby exercises the 2,200 vested stock
options on the Date of

 

 

 

 

Resignation and the Bank will pay Executive an amount of cash equal to the
excess of the fair market value of Company common stock ($19.36) over the
exercise price ($17.16 per Option) of the vested Options multiplied by the total
number of vested Options (2,200), less applicable withholding, in exchange for
the cancellation of the 2,200 vested Options (and in lieu of the delivery of
shares of common stock of the Company). Executive agrees to sign any consent
forms that may be necessary. Pursuant to the terms of the Oconee Federal
Financial Corp. 2012 Equity Incentive Plan (the “2012 Equity Incentive Plan”),
the non-vested Options will be forfeited on the Date of Resignation.

 

(c)          Restricted Stock Awards. Pursuant to the terms of the 2012 Equity
Incentive Plan, the 9,000 non-vested restricted stock shares held by Executive
will be forfeited on the Date of Resignation.

 

(d)          Health Benefits. The Bank shall pay Executive’s COBRA premiums on
behalf of Executive for Executive’s medical and dental insurance coverage
through December 31, 2016. The medical and dental coverage shall be
substantially comparable, as reasonably available, to the coverage maintained by
the Bank for Executive prior to the Date of Resignation, except to the extent
such coverage may be changed in its application to all employees of the Bank.

 

3.           Mutual Release and Waiver.

 

(a) Executive, on behalf of himself, his executors, heirs, administrators,
assigns and anyone else claiming by, through or under him, hereby waives,
releases, covenants not to sue, and forever discharges the Company, the Bank,
the MHC, their Affiliates, successors, and present and former officers,
directors, agents, employees, attorneys, insurers and representatives
(hereinafter “Releasees”) and the Company, the Bank, the MHC and their
Affiliates hereby release, waive and forever discharge Executive from and with
respect to any and all debts, demands, actions, causes of action, suits,
covenants, contracts, agreements, promises, torts, damages, claims, and
liabilities whatsoever of any name and nature, both in law and/or in equity
(hereinafter “Claims”) which he or they now has, ever had or may in the future
have against each or any of the Releasees or Executive by reason of any matter,
cause or thing whatsoever from the beginning of time to the date of the signing
of this Agreement, including, but not limited to, any Claims arising out of,
based upon or connected with his employment by the Bank and Company, the
compensation and working conditions for that employment, and/or the termination
of that employment. This necessarily includes but is not limited to any Claims
that might exist under federal, state, and/or local laws, including, but not
limited to, any Claims based on race, national origin, ethnicity, handicap,
color, age, sex, sexual preference, military status, genetic status or
information, other protected status, retaliation, or anything else. The waiver
and release includes, but is not limited to, any claims Executive may have or
have had based on promises, contracts, common law, laws regarding unfair or bad
faith conduct and wrongful discharge, and state and federal statutory
protections against discrimination in employment, specifically including, among
all the others and without limitation, any rights or claims that Executive may
have under the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act (29 U.S.C. § 621 et seq.), which prohibits
age discrimination in employment; Title VII of the Civil Rights Act of 1964,
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the

 

 

 

 

Americans with Disabilities Act, which prohibits discrimination against
qualified individuals with disabilities; the Family and Medical Leave Act, which
provides for leave of absence under certain specified circumstances; and all
other statutes, rules, and common law, and all other theories of recovery. This
waiver and release thus applies to all claims of any nature that may now exist,
whether or not now known to the undersigned; provided, however, that this
release does not apply to any claims Executive may have under any tax-qualified
retirement plan of the Bank in which Executive is or was a participant or to any
claims not subject to be released pursuant to law.

 

(b)          Executive agrees that amounts to be paid to him under this
Agreement are in excess of anything presently owed to him, and that he has no
pending or known claims against the Company, the Bank or the MHC. Executive also
agrees that he will not bring any federal or state lawsuit, or file any
administrative or other claims, against the Company, Bank, or the MHC or any
other party based on his employment or the termination of his employment, except
that nothing in this Agreement is intended to prevent the undersigned from
filing a claim for unemployment compensation, or from exercising any right that
cannot be waived by law, including the right to file a charge of discrimination
with the Equal Employment Opportunity Commission (“EEOC”). If Executive does
file a charge of discrimination or retaliation, however, he agrees that he will
not seek or accept reinstatement, attorney’s fees, or any amount of monetary
damages in connection with such charge.

 

(c)          Executive also agrees not to institute, nor has Executive
instituted, a lawsuit against the Company, the Bank or the MHC and their
respective directors, officers, employees and agents, affiliates, subsidiaries,
and the heirs, successors and assigns of all of them, based on any waived claims
or rights to the extent set forth above. The Company, the Bank and the MHC also
agree not to institute, nor has the Company, the Bank and the MHC instituted, a
lawsuit against Executive based on any waived claims or rights to the extent set
forth above. Nothing in this paragraph shall prevent the Company, the Bank or
the MHC or Executive from enforcing the terms of this Agreement.

 

(d)          EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL AND
FINAL BAR TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT EXECUTIVE MAY NOW HAVE
AGAINST THE COMPANY, THE BANK OR THE MHC OR ANY OF THEIR AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AFFILIATES, SUBSIDIARIES,
AND THE HEIRS, SUCCESSORS AND ASSIGNS, TO THE EXTENT PROVIDED ABOVE, BUT THAT IT
DOES NOT RELEASE ANY CLAIMS THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT.

 

4.           Public Statement. The parties agree that the public statement
regarding his resignation and entering into this Agreement substantially in the
form attached hereto will be released by the Company by way of a Form 8-K within
four business days following the execution of this Agreement. The parties agree
that the release of said public statement does not violate the terms of any
confidentiality provision, or any other provision, contained in this Agreement.
The public statement attached hereto is incorporated herein by reference.

 

 

 

 

5.           Return of Materials. Executive will promptly return to the Bank all
equipment, documents and other materials in Executive’s possession that are the
property of the Company, the Bank or the MHC, whether created by Executive or by
others, and including the originals and all copies thereof, whether electronic,
paper or any other form, without maintaining any copies thereof whether
electronic, paper or any other form.

 

6.           Confidentiality. Executive acknowledges that Executive has had
access to trade secrets and other confidential information regarding the Bank
and their businesses that are unique and irreplaceable and that the use of such
trade secrets and other confidential information by a competitor, or certain
other persons, would cause irreparable harm to the Bank. Accordingly, Executive
will not disclose or use to the detriment of the Bank any such trade secrets or
other confidential information. Confidential information includes any
information, whether or not reduced to written or other tangible form, which is
defined as confidential under the Company’s or Bank’s confidentiality policies
or (i) is not generally known to the public or within the industry; (ii) has
been treated by the Company or the Bank as confidential or proprietary; and
(iii) is of competitive advantage to the Company or the Bank.

 

7.           Mutual Non-Disparagement. Executive covenants that, except to the
extent required by law, Executive will not make to any person or entity any
statement, whether written or oral, that directly or indirectly impugns the
integrity of, or reflects negatively on the Company, the Bank or the MHC or any
of their employees, officers or directors, or that denigrates, disparages or
results in detriment to the Company, the Bank or the MHC. The Company, the Bank
and the MHC covenant that, except to the extent required by law, they and their
boards of directors and management will not make to any person or entity any
statement, whether written or oral, that directly or indirectly impugns the
integrity of, or reflects negatively on Executive. This section does not
prohibit any truthful statement made to any government agency, or as part of a
judicial process whether or not brought by the disclosing party.

 

8.           Post-Employment Obligations. Executive agrees that for a period of
one (1) year from the Date of Resignation, he shall not hire or attempt to hire
any employee of the Company of the Bank. Executive will not, directly or
indirectly, on his own behalf or on behalf of any third person or entity, and
whether through his own efforts or through the efforts or assistance of any
other person or entity (including, without limitation, any person employed by or
associated with any entity with whom Executive is or may become employed or
associated): (1) solicit or accept any banking, lending, wealth management,
investment, insurance or financial services-related business from any individual
or entity that was a client or customer of the Company or the Bank at any time
during the three (3) months immediately prior to the Date of Resignation, or (2)
participate in hiring, hire or employ an employee of the Company or Bank, or
solicit, encourage or induce any such employee or consultant to terminate his or
her employment or other relationship with the Company or the Bank.

 

9.            Acceptance of Agreement.

 

(a)          Executive acknowledges that Executive has been advised by the
Company, the Bank and the MHC that Executive has at least 21 calendar days from
the date Executive receives this Agreement (the “Acceptance Period”) to consider
whether or not to accept this Agreement and seek counsel to advise Executive
about signing this Agreement. This Agreement was provided to Executive on March
23, 2016. Any modifications or changes to this Agreement agreed upon by the
parties will not restart or affect Executive’s 21 day review period. This
Agreement will not become effective or

 

 

 

 

enforceable until the cancellation period described in Section 10 below has
expired without Executive cancelling this Agreement.

 

(b)          Executive acknowledges that, before signing this Agreement,
Executive was advised by the Company, the Bank and the MHC to consult with an
attorney. Executive agrees that Executive had an adequate opportunity to review
this Agreement with persons of Executive’s choice, including Executive’s
attorney, that Executive fully understands the terms of this Agreement, and that
Executive has signed it knowingly and voluntarily.

 

10.         Cancellation of Agreement. Executive has the right to cancel this
Agreement at any time within the seven calendar (7) day period immediately
following Executive’s acceptance of the Agreement. If Executive decides to
revoke this Agreement, Executive must do so by mailing notice of cancellation,
by certified mail, return receipt requested, postmarked within the seven
calendar (7) day cancellation period to Curtis T. Evatt, 115 East North Second
Street, Seneca, South Carolina 29678. This Agreement will not be effective until
the 8th calendar day after Executive signs and does not revoke this Agreement.

 

11.         No Admission of Liability. This Agreement is not an admission by any
party of any liability to the other party.

 

12.         Governing Law and Jurisdiction. This Agreement shall be governed and
conformed in accordance with the laws of the State of South Carolina without
regard to its conflict of laws provision.

 

13.         Savings Clause. If any provision of this Agreement is determined to
by void or unenforceable, the remaining provisions of this Agreement will remain
in full force and effect.

 

14.         Entire Agreement. This Agreement represents the entire understanding
of Executive, the Company, the Bank and the MHC with respect to the subject
matter hereof and supersedes all prior understandings, written, or oral.

 

15.         Counterparts. This Agreement may be signed in counterparts, and all
of the counterpart copies shall be treated as a single agreement.

 

16.         Assignment; Modification of Agreement. This Agreement will inure to
the benefit of the Company, the Bank and the MHC and any successors and assigns.
Executive may not assign Executive’s rights, duties or obligations under this
Agreement. None of the terms of this Agreement may be changed or modified except
in a writing signed by each of Executive and the Company, the Bank and the MHC.
Any such agreed upon change or modification to this Agreement will not restart
or otherwise affect the original 21 calendar day consideration period referred
to in Section 9 above.

 

PLEASE INDICATE EXECUTIVE’S ACCEPTANCE OF THIS AGREEMENT BY SIGNING THE
FOLLOWING PAGE.

 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the date
first above written and Executive hereby declares that the terms of this
Agreement have been completely read, are fully understood, and are voluntarily
accepted after complete consideration of all facts and legal claims.

 

    EXECUTIVE       Date: March 23, 2016   /s/ H. Allen Salter     H. Allen
Salter           OCONEE FEDERAL FINANCIAL CORP.       Date: March 23, 2016 By:  
/s/ Curtis T. Evatt    

Curtis T. Evatt

President

          OCONEE FEDERAL SAVINGS AND LOAN ASSOCIATION       Date: March 23, 2016
By:   /s/ Curtis T. Evatt    

Curtis T. Evatt

President

          OCONEE FEDERAL, MHC       Date: March 23, 2016 By:   /s/ Curtis T.
Evatt    

Curtis T. Evatt

President

 

 

 

 

Description of Departure

(to be included in Form 8-K)

 

Effective March 22, 2016, H. Allen Salter resigned as Chief Financial Officer of
Oconee Federal Financial Corp. (the “Company”) and Oconee Federal Savings and
Loan Association (the “Bank”).

 

In connection with his resignation, on March 23, 2016, the Company, the Bank,
Oconee Federal, MHC and Mr. Salter entered into a separation agreement (the
“Agreement”), which includes non-solicitation and confidentiality provisions and
a full and final release of claims, under which the Bank will pay Mr. Salter a
severance payment of $90,000 and transfer title to him of a Bank-owned car. The
Bank also will pay Mr. Salter’s medical and dental premiums under COBRA through
December 31, 2016. The compensation is paid in exchange for Mr. Salter’s
performance of his obligations under the Agreement and his resignation as an
officer of both the Company and the Bank. The foregoing description of the
Agreement does not purport to be complete and it is qualified in its entirety by
reference to the copy of the Agreement that is included as Exhibit 10.1 to this
Current Report and incorporated by reference into this Item 5.02(b).

 

 

